                                Case 2:20-cv-01608-TLN-DB Document 12 Filed 11/13/20 Page 1 of 4


                    1      KING & SIEGEL LLP
                           JULIAN BURNS KING, Bar No. 298617
                    2      julian@kingsiegel.com
                           ELLIOTT J. SIEGEL, Bar No. 286798
                    3      elliott@kingsiegel.com
                           ROBERT J. KING, Bar No. 302545
                    4      robert@kingsiegel.com
                           724 S. Spring Street, Suite 201
                    5      Los Angeles, CA 90014
                           Telephone:     213.465.4802
                    6      Facsimile:     213.465.4803

                    7      Attorneys for Plaintiff
                           SARAH FRAZIER
                    8
                           LITTLER MENDELSON, P.C.
                    9      BARBARA A. BLACKBURN, Bar No. 253731
                           bblackburn@littler.com
                  10       NATHANIEL H. JENKINS, Bar No. 312067
                           nenkins@littler.com
                  11       500 Capitol Mall
                           Suite 2000
                  12       Sacramento, CA 95814
                           Telephone:    916.830.7200
                  13       Facsimile:    916.561.0828

                  14       Attorneys for Defendant
                           ULTA SALON, COSMETICS & FRAGRANCE,
                  15       INC.

                  16
                                                           UNITED STATES DISTRICT COURT
                  17
                                                           EASTERN DISTRICT OF CALIFORNIA
                  18

                  19
                           SARAH FRAZIER, an individual,                 Case No. 2:20-cv-01608-TLN-DB
                  20
                                              Plaintiff,
                  21
                           v.                                            JOINT STIPULATION TO CONTINUE
                  22                                                     DEFENDANT’S RESPONSIVE PLEADING
                           ULTA SALON, COSMETICS &                       DEADLINE; ORDER THEREON
                  23       FRAGRANCE, INC., a Delaware
                           corporation and DOES 1-10, inclusive,         Complaint filed:         08/11/2020
                  24                                                     Amended Complaint filed: 09/10/2020
                                              Defendant.
                  25

                  26

                  27

                  28
LITTLER M ENDELSON, P.C.
     500 CAPITOL MALL      JOINT STIPULATION TO CONTINUE
         SUITE 2000
   SACRAMENTO, CA 95814
        916.830.7200
                           DEFENDANT'S TIME TO ANSWER AMENDED                                   2:20-cv-01608-TLN-DB
                           COMPLAINT; ORDER
                                 Case 2:20-cv-01608-TLN-DB Document 12 Filed 11/13/20 Page 2 of 4


                    1                     Pursuant to Local Rule 144, Plaintiff Sarah Frazier (“Plaintiff”) and Defendant Ulta

                    2      Salon, Cosmetics & Fragrance, Inc. (“Defendant”) (collectively, the “Parties”), by and through their

                    3      respective counsel of record, hereby agree and respectfully stipulate as follows:

                    4                     WHEREAS, Plaintiff filed her First Amended Complaint on September 10, 2020 (ECF

                    5      No. 5), and served Defendant with the First Amended Complaint on September 15, 2020 (Defendant

                    6      had not been served with Plaintiff’s original Complaint), making Defendant’s responsive pleading

                    7      deadline October 6, 2020;

                    8                     WHEREAS, on October 6, 2020, the Parties stipulated to extend Defendant’s deadline

                    9      to respond to Plaintiff’s First Amended Complaint out to October 20, 2020 (ECF No. 8);

                  10                      WHEREAS, Defendant filed its Answer to Plaintiff’s First Amended Complaint on

                  11       October 20, 2020 (ECF No. 10);

                  12                      WHEREAS, on October 29, 2020, the Parties met and conferred regarding Plaintiff’s

                  13       contention that Defendant’s Answer was deficient, and in turn, Defendant agreed to file an Amended

                  14       Answer;

                  15                      WHEREAS, pursuant to Federal Rule of Civil Procedure Rule 12, Plaintiff’s deadline

                  16       to move to strike Defendant’s Answer is November 10, 2020; but that Defendant agrees to provide

                  17       Plaintiff with an extension of time during which Defendant can finalize its Amended Answer.

                  18                      THEREFORE the Parties stipulate to extend Plaintiff’s deadline to move to strike

                  19       Defendant’s Answer out to November 20, 2020.

                  20       ///

                  21       ///

                  22       ///

                  23       ///

                  24       ///

                  25       ///

                  26       ///

                  27       ///

                  28       ///
LITTLER M ENDELSON, P.C.
     500 CAPITOL MALL       JOINT STIPULATION TO CONTINUE
         SUITE 2000
   SACRAMENTO, CA 95814
        916.830.7200
                            DEFENDANT'S TIME TO ANSWER AMENDED              2.                           2:20-cv-01608-TLN-DB
                            COMPLAINT; ORDER
                             Case 2:20-cv-01608-TLN-DB Document 12 Filed 11/13/20 Page 3 of 4


                    1      Dated: November 12, 2020             KING & SIEGEL LLP

                    2

                    3                                           By: /s/ Robert J. King (Authorized on 11/12/2020)
                                                                   JULIAN BURNS KING
                    4                                              ELLIOT J. SIEGEL
                                                                   ROBERT J. KING
                    5                                              Attorneys for Plaintiff
                                                                   SARAH FRAZIER
                    6
                           Dated: November 12, 2020             LITTLER MENDELSON, P.C.
                    7

                    8
                                                                By: /s/ Nathaniel H. Jenkins
                    9                                              BARBARA A. BLACKBURN
                                                                   NATHANIEL H. JENKINS
                  10                                               Attorneys for Defendant
                                                                   ULTA SALON, COSMETICS &
                  11                                               FRAGRANCE, INC.
                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
LITTLER M ENDELSON, P.C.
     500 CAPITOL MALL      JOINT STIPULATION TO CONTINUE
         SUITE 2000
   SACRAMENTO, CA 95814
        916.830.7200
                           DEFENDANT'S TIME TO ANSWER AMENDED    3.                         2:20-cv-01608-TLN-DB
                           COMPLAINT; ORDER
                              Case 2:20-cv-01608-TLN-DB Document 12 Filed 11/13/20 Page 4 of 4


                    1                                                   ORDER
                    2
                                  Having read and considered the Parties’ Joint Stipulation to Continue Plaintiff’s deadline to
                    3
                           move to strike Defendant’s Answer, and good cause appearing wherefore, the Court hereby ORDERS
                    4
                           that Plaintiff’s deadline to move to strike Defendant’s Answer is continued out to November 20, 2020.
                    5

                    6
                                  IT IS SO ORDERED.
                    7

                    8      Dated: November 12, 2020
                                                                                       Troy L. Nunley
                    9
                                                                                       United States District Judge
                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
LITTLER M ENDELSON, P.C.
     500 CAPITOL MALL       JOINT STIPULATION TO CONTINUE
         SUITE 2000
   SACRAMENTO, CA 95814
        916.830.7200
                            DEFENDANT'S TIME TO ANSWER AMENDED             4.                          2:20-cv-01608-TLN-DB
                            COMPLAINT; ORDER
